NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  As previously indicated, It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a multipurpose scissors having, inter alia: ...a garlic mincing unit including: a crushing part configured such that pluralities of depressions and protrusions are formed to engage with each and a discharge guiding part formed on an inner side of the crushing part, and configured such that an inclined guide surface and a discharge groove configured to discharge garlic, minced via the crushing part, in one direction are formed therein, together in combination with the rest of the limitations in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/